Motion Denied and Order filed December 15, 2020.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-20-00675-CR
                                 NO. 14-20-00674-CR
                                      ____________

                      IN RE TODD W. ALTSCHUL, Relator


                      On Appeal from the 23rd District Court
                              Brazoria County, Texas
                      Trial Court Cause Nos. 26672 and 26673

                                        ORDER

       Relator, Todd W. Altschul, filed a motion for en banc reconsideration of the
denial of his petition for writ of mandamus seeking correction and modification of
nunc pro tunc judgments.1 The motion is DENIED.



                                         PER CURIAM



En Banc court consists of Chief Justice Frost and Justices Christopher, Wise,
Jewell, Bourliot, Zimmerer, Spain, Hassan and Poissant.

1
  Relator contends he was denied timely notice of the nunc pro tunc judgments and the
opportunity to timely appeal. Relator may seek an out-of-time appeal from the Texas Court of
Criminal Appeals.